In this case the plaintiff in error was indicted and convicted of the crime of murder in the first degree. The jury failed to recommend mercy.
The defense was based entirely upon the theory of self defense. The State supported the material allegations of the indictment by ample evidence. The jury evidently did not believe the statements of the defendant and they had little corroboration.
It is contended that because the accused killed the deceased with a stick or club that this is a circumstance which *Page 244 
shows the lack of premeditated design. There is no merit in this contention. Human beings were killing one another with sticks and clubs before knives and guns were ever invented. The club was the weapon of the primitive man and it is as effective a weapon at close range today as it was in the earliest days of man's existence on earth.
In this case the weapon used was exhibited to the jury and they evidently found it to be a deadly weapon when used as the evidence showed it was used in this cause.
We have carefully examined the record and find no reversible error disclosed therein. The judgment should be affirmed and it is so ordered.
Affirmed.
WHITFIELD, ELLIS and TERRELL, J. J., concur.
DAVIS, C. J., concurs specially.
BROWN, J., dissents.